       Case 4:18-cv-00524-MW-CAS Document 56 Filed 11/16/18 Page 1 of 9




                   UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                              TALLAHASSEE DIVISION

VOTEVETS ACTION FUND,
DEMOCRATIC NATIONAL COMMITTEE,
and DEMOCRATIC SENATORIAL
CAMPAIGN COMMITTEE,

              Plaintiffs,


v.                                               Case No. 4:18cv524-MW/MJF


KEN DETZNER, in his official
capacity as Florida Secretary
of State,


              Defendant.
____________________________________/


             ORDER DENYING PRELIMINARY INJUNCTION 1
       This case involves Florida laws that allow overseas voters the opportunity

to vote, and have their votes counted, 10 days after election day, yet require

domestic vote-by-mail voters to vote, and have their votes counted, on election

day.




       1 This Court recognizes that time is of the essence inasmuch as the supervisors of
elections have received thousands of vote-by-mail ballots and the manual recount of votes is
currently underway. Moreover, this Court wishes to afford the parties a meaningful
opportunity to file an appeal. Accordingly, this order issues on an expedited basis.

                                             1
      Case 4:18-cv-00524-MW-CAS Document 56 Filed 11/16/18 Page 2 of 9



                                         I


      Two provisions of Florida’s election laws are at issue. The first provision

prevents election officials from counting domestic vote-by-mail ballots they

receive after 7 p.m. on the day of the election. § 101.6103(5)(c), Fla. Stat; see

also id. § 101.67(2). That provision allows election officials to consider only the

date and time a ballot arrives—not the date and time the voter postmarked the

ballot. The second provision at issue allows election officials to count overseas

voters’ ballots if they are postmarked by election day and received by the

supervisor of elections within 10 days of the day of the election. Id. §

101.6952(5). That provision allows election officials to consider both the date

and time a vote-by-mail ballot is postmarked, and the date and time the vote-

by-mail ballot is received.


      The legal questions are two-fold: (1) whether the requirement domestic

vote-by-mail ballots must be received by the supervisor of elections at 7 p.m. on

election day places an undue burden on the right to vote; and (2) whether the

ability of overseas voters to postmark their ballot on election day and have their

ballots counted if the ballots arrive within 10 days of election deprives domestic

vote-by-mail voters of their right to equal protection. Neither do.




                                        2
      Case 4:18-cv-00524-MW-CAS Document 56 Filed 11/16/18 Page 3 of 9



                                        II


      Before turning to the merits, this Court must address some preliminary

affirmative defenses raised by the Intervenor-Defendant, the National

Republican Senatorial Committee (“NRSC”). They are laches and, for lack of a

better term, the Toney-elections-diligence defense. Just as those arguments

have failed in this Court before, they fail again.


      First, laches. As this Court has recently stated, it is not clear whether

laches applies when a plaintiff seeks prospective relief for continuing

constitutional violations. See, e.g., Garza v. Cty. of Los Angeles, 918 F.2d 763,

772 (9th Cir. 1990); see also Peter Letterese & Assocs., Inc. v. World Inst. of

Scientology Enters. Int’l, 533 F.3d 1287, 1321 (11th Cir. 2008) (stating in a

copyright case “laches serves as a bar only to the recovery of retrospective

damage, not to prospective relief”). Laches is also a fact-intensive inquiry that

requires a court to determine whether the delay is excusable based not only on

the period of the delay, but the reasons for the delay. See SunAmerica Corp. v.

Sun Life Assurance Co. of Can., 77 F.3d 1325, 1345 (11th Cir. 1996). Laches

does not apply to this case. The plaintiffs seek prospective relief, and the

Plaintiffs had no reason to challenge the law until now.


      Second, Toney. Toney undoubtedly states there is “a requirement of

diligence,” and that “the law imposes the duty on parties having grievances . . .

                                        3
      Case 4:18-cv-00524-MW-CAS Document 56 Filed 11/16/18 Page 4 of 9



to bring the grievances forward for pre-election adjudication.” Toney v. White,

488 F.2d 310, 314 (5th Cir. 1973) (en banc). 2 But Toney also requires defendants

in cases like this to “show by clear and convincing evidence that there was in

fact a deliberate bypass of a pre-election judicial remedy” by a plaintiff. Id. at

315. Toney does not apply. Despite the fact these laws have been established for

years, the Defendants did not show the Democratic Senatorial Campaign

Committee, VoteVets Action Fund, or the Democratic National Committee

“deliberately bypassed” a pre-election judicial remedy. The record is void of any

such intention.


                                         III


      Though the Defendants’ affirmative defenses fail, the Plaintiffs have not

satisfied the requirements to obtain a preliminary injunction. Under Federal

Rule of Civil Procedure 65, a district court may grant a preliminary injunction

“only if the moving party shows that: (1) it has a substantial likelihood of

success on the merits; (2) irreparable injury will be suffered unless the

injunction issues; (3) the threatened injury to the movant outweighs whatever

damage the proposed injunction may cause the opposing party; and (4) if issued,

the injunction would not be adverse to the public interest.” Siegel v. LePore, 234



      2 Fifth Circuit decisions prior to October 1, 1981 are binding within the
Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en
banc).
                                          4
      Case 4:18-cv-00524-MW-CAS Document 56 Filed 11/16/18 Page 5 of 9



F.3d 1163, 1176 (11th Cir. 2000) (en banc). Although a “preliminary injunction

is an extraordinary and drastic remedy,” it nonetheless should be granted if

“the movant ‘clearly carries the burden of persuasion’ as to the four

prerequisites.” United States v. Jefferson Cty., 720 F.2d 1511, 1519 (11th Cir.

1983) (quoting Canal Auth. v. Callaway, 489 F.2d 567, 573 (5th Cir. 1974)).

None of the elements, however, is controlling. Rather, this Court must consider

the elements together, and a strong showing of one element may compensate

for a weaker showing of another. See Fla. Med. Ass’n, Inc. v. U.S. Dep’t of

Health, Educ., & Welfare, 601 F.2d 199, 203 n.2 (5th Cir. 1979).


                                       A


      Plaintiffs have not shown a likelihood of success on the merits. Generally,

state election laws that burden the fundamental right to vote are analyzed

under the Supreme Court’s Anderson-Burdick guidance. Obama for Am. v.

Husted, 697 F.3d 423, 429 (6th Cir. 2012). Under Anderson and Burdick, a court

considering a challenge to a state election law “must weigh ‘the character and

magnitude of the asserted injury to the rights protected by the First and

Fourteenth Amendments that the plaintiff seeks to vindicate’ against ‘the

precise interest put forward by the State as justifications for the burden

imposed by its rule,’ taking into consideration ‘the extent to which those

interests make it necessary to burden the plaintiff’s rights.’ ” Burdick v.


                                       5
      Case 4:18-cv-00524-MW-CAS Document 56 Filed 11/16/18 Page 6 of 9



Takushi, 504 U.S. 428, 434 (1992) (citing Anderson v. Celebrezze, 460 U.S. 780,

789 (1983)). When an election law imposes only reasonable, nondiscriminatory

restrictions upon the constitutional rights of voters, the state’s important

regulatory interests are generally sufficient to justify the restrictions. Id.


      In this case, the asserted injury is outweighed by the state’s important

regulatory interest. The alleged injury is that a voter’s ballot may not be

counted due to circumstances outside the voter’s control. Namely, the vote-by-

mail voter’s ballot may not be counted due to the vagaries of the mail system.

But this Court recognizes the state’s need for some kind of deadline after which

vote-by-mail ballots may not be counted. The state may not be the reason a vote-

by-mail voter’s ballot does not reach the ballot box in time. Similar problems

remain with any deadline. The fact that there might be problems with the mail

does not outweigh the state’s important interest in delineating finality in

elections. To hold otherwise could call into question the entirety of the vote-by-

mail system itself. The restriction is reasonable, and the state’s regulatory

interest is sufficient to justify the deadline.


      This Court recognizes other states provide a later deadline to count vote-

by-mail ballots. The Plaintiffs have pointed this Court’s attention to state

statutes in Alaska, Iowa, Maryland, North Carolina, North Dakota, Texas,

Washington, and West Virginia, all of which allow vote-by-mail or absentee


                                          6
      Case 4:18-cv-00524-MW-CAS Document 56 Filed 11/16/18 Page 7 of 9



ballots to be counted after election day, or at least allow election officials to take

into account the ballot’s postmark date. See ECF No. 4-1, at 6. Those are

unquestionably fairer, better systems. But a later or more lenient deadline in

other states may not a constitutional violation make.


      It does, however, lead this Court to the Plaintiffs’ equal protection

challenge.   The law plainly imposes different deadlines for domestic and

overseas voters to have their vote-by-mail ballots counted. But the 10-day

extension for overseas voters is a “federally mandated exception . . . designed to

render Florida’s entire absentee ballot counting procedure in compliance with

federal law . . .” Friedman v. Snipes, 345 F. Supp. 2d 1356, 1376 n.17 (S.D. Fla.

2004). And the whole point of the 10-day exception for overseas voters is to give

them the same right to vote as domestic voters.


      Consider, for example, a uniformed voter on a desolate, isolated outpost

in Afghanistan. When he or she receives care packages from family members

back home in the United States, it is only because his or her family sent the

package weeks before. And when his or her family receives a letter from that

uniformed voter, it is only because that uniformed voter sent it weeks before as

well. The same holds true for the uniformed voter’s ballot. 3




      The same presumably also holds true for Peace Corps workers in say, Papua
      3

New Guinea.
                                          7
      Case 4:18-cv-00524-MW-CAS Document 56 Filed 11/16/18 Page 8 of 9



      In sum, the deadline disparity does not deprive domestic voters of the

opportunity to vote on equal terms with overseas voters. Just the opposite. The

law gives overseas voters the opportunity to vote on equal terms with domestic

voters. There is no substantial likelihood the Plaintiffs have established either

an undue burden or an equal protection violation at this juncture.


                                       B


      Overall, the remaining factors do not weigh in the Plaintiffs’ favor. Some

voters very well may, as Plaintiffs suggest, have belatedly discovered their

ballot did not arrive to the ballot box in time. As this Court has already noted,

that is an obvious injury. But the balance of the equities lies in favor of the

Defendants at this stage. These rules have been used for over a decade, and to

enjoin the use of them now would create a substantial hardship on the

Defendants and perhaps undermine the electoral process. Whether an

injunction serves the public interest is not clear. The public has an interest in

conclusive, orderly elections. But the voters have an interest in their ballot

being counted. Thus, the last factor is not determinative.


      On balance, the Plaintiffs have failed to make the necessary showing for

the grant of a preliminary injunction. The motion to enjoin the use of Florida’s




                                       8
      Case 4:18-cv-00524-MW-CAS Document 56 Filed 11/16/18 Page 9 of 9



vote-by-mail deadlines is therefore DENIED.


     SO ORDERED on November 16, 2018.


                                  s/Mark E. Walker           ____
                                  Chief United States District Judge




                                     9
